Citation Nr: 0305193	
Decision Date: 03/19/03    Archive Date: 04/03/03

DOCKET NO.  02-06 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

(The issue of entitlement to an initial evaluation in excess 
of 50 percent for post-traumatic stress disorder (PTSD) will 
be the subject of a later decision).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel


INTRODUCTION

The veteran had active duty from April 1943 to October 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision by the 
Buffalo, New York Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  The provisions of section 7(b) of 
the VCAA have been interpreted by VA's General Counsel to 
require initial RO consideration of any Board denial of a 
claim as not well-grounded under the provisions of 38 
U.S.C.A. § 5107 (West 1991) issued from July 14, 1999 until 
the effective date of the VCAA.  See VAOPGCPREC 03-
2001 (January 22, 2001).  

In a prior decision of December 1999, the Board denied the 
veteran's claims for entitlement to service connection for 
hearing loss, tinnitus, and PTSD, as not well-grounded.  
Therefore, these issues were required to be readjudicated by 
the RO, and they were in the February 2002 rating decision.  
In that decision, the RO denied entitlement to service 
connection for hearing loss and tinnitus, and granted service 
connection for PTSD.  

VAOPGCPREC 3-01 also states that any prior notice of 
disagreement in a case that is readjudicated under the VCAA 
is also a nullity by operation of the statute.  If a claimant 
wants to appeal a decision based on a section 7(b) 
readjudication, the claimant must submit a new notice of 
disagreement, there must be a statement of the case and a 
timely filed appeal.  See VAOPGCPREC 3-01.  

The veteran submitted a new notice of disagreement in March 
2002.  A statement of the case was issued in May 2002, and 
the veteran filed a timely appeal in June 2002.  

The Board is undertaking additional development on the claim 
of entitlement to an initial evaluation in excess of 50 
percent for PTSD, pursuant to authority granted by 38 C.F.R. 
§ 19.9(a)(2) (2002).  When it is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  38 C.F.R. § 20.903 (2002).  After giving the 
notice and reviewing your response to the notice, the Board 
will prepare a separate decision addressing this issue.

The veteran submitted a motion to advance his case on the 
docket in February 2003 due to age.  He is 80 years old.  


FINDINGS OF FACT

1.  The competent and probative evidence establishes a 
current bilateral hearing loss and tinnitus disability.

2.  The RO conceded the veteran's status as a combat veteran 
when it granted entitlement to service connection for PTSD.

3.  The competent and probative evidence establishes that 
bilateral hearing loss and tinnitus are related to active 
service.


CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was incurred in 
active military service.  38 U.S.C.A. §§ 1110, 1154(b), 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.385 (2002).

2.  A tinnitus disability was incurred in active military 
service. 38 U.S.C.A. §§ 1110, 1154(b), 5107; 38 C.F.R. 
§ 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran contends that he suffers from hearing loss and 
tinnitus which manifested in service while serving in an 
artillery battalion during World War II.  

The veteran's service medical records were destroyed by fire.  
Service records show that he participated in the Battles and 
Campaigns at Ardennes, Central Europe, Normandy, Northern 
France, and Rhineland.  Among others, he was awarded the 
Distinguished Unit Badge, and the European-African-Middle 
Eastern Service Medal.  From February 1944 to October 1945, 
he served outside of the Continental United States as 
indicated above.  His military occupational specialty was 
motor transportation. 

A February 1992 VA report shows the veteran complaining of 
gradual hearing loss and indicating problems since service.

A VA audiological examination in March 1992 revealed that 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
50
65
85
90
LEFT
40
55
65
75
90

Speech audiometry revealed speech recognition ability of 72 
percent in the right and left ears.

The veteran reported having hearing difficulties since he was 
released from service and was exposed to artillery.  The 
examiner noted that the veteran complained that it was 
difficult understanding speech in background noise.  The 
evaluation was bilateral mildly moderate sloping to a 
moderately severe sensorineural hearing loss.  Word 
recognition was noted as fair bilaterally.

Private audiological testing by JMK (initials), MD, F.A.C.S., 
dated July 1996, verified audio testing and showed a 
bilateral hearing loss.  Dr. JMK gave no etiological opinion.

A private audiological test performed in November 1997 by 
KMCC, M.A., CCC-A show reports of tinnitus and gradual 
decreased in hearing.  The veteran reported the onset of 
tinnitus since active duty in World War II.  Results of pure 
tone air and bone conduction audiometry revealed a moderate 
to profound sensorineural hearing loss bilaterally.  Speech 
reception thresholds were in close agreement with the pure 
tone findings at 45dB bilaterally.  His word recognition 
scores were poor (40 percent right ear and 48 percent in left 
ear) at comfortable listening levels 80dB, which exceeded 
loud conversational speech.  

A transcript of testimony presented by the veteran and his 
wife at a September 1999 personal hearing before the Board is 
of record.  The veteran indicated at that time that his 
hearing loss began during or as the result of service.  He 
specifically attributed his hearing impairment to his 
exposure to artillery fire while serving in World War II.  
His wife presented supportive testimony.  He and his spouse 
added that his hearing loss has increased in severity over 
the years.

On December 2, 1999, the Board issued a decision that the 
veteran's claims for entitlement to service connection for 
hearing loss and tinnitus were not well grounded because 
there was no competent medical evidence of a nexus between 
the veteran's current hearing loss and tinnitus and his 
period of active duty.  As indicated in the introduction, 
this decision of the Board was readjudicated by the RO in 
February 2002, pursuant to newly enacted VCAA legislation.  


On December 10, 1999, Dr. M wrote a letter to VA on the 
veteran's behalf.  He noted that he was aware that the 
veteran's medical records had been destroyed.  He said that 
the veteran suffered from chronic hearing loss and tinnitus 
which was likely caused by military service related trauma 
from his duty as an artillery man during World War II.  He 
said that this problem was assuredly service-connected.  

In February 2000, VA received more records from Dr. M.  In a 
November 1999 note, it shows that the veteran was seen 
because he needed documentation from the doctor that some of 
his past problems were service related.  The doctor noted 
that the veteran's medical records had been destroyed.  It 
was objectively noted that the veteran had hearing loss.  
Included in the assessment was "hearing loss which is 
service-connected."  The plan was to write a letter to VA on 
the veteran's behalf; which was done on December 10, 1999.  

In October 2000, the RO initiated a VA examination for the 
veteran and requested that the examiner review the veteran's 
claims file and render an opinion as to whether any diagnosed 
condition of hearing loss and tinnitus was due to service.  

In October 2000, the veteran underwent VA audiology 
examination.  Pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
45
60
80
95
LEFT
35
45
60
75
95

Speech audiometry revealed speech recognition ability of 72 
percent in the right ear and of 56 in the left ear.  The test 
results revealed mild sloping to severe, sensorineural loss 
of the right ear and mild sloping to severe sensorineural 
loss of the left ear.  

Audiologic history revealed that the veteran was 81 years old 
and had served in the military as a mechanic in an armored 
artillery division in Europe.  Following his discharge from 
the service, he worked in a factory for 6 months, and in 
various construction job for the rest of his career.  

The veteran stated that he had tinnitus in both ears, which 
occurred every 2 to 3 days and may last for 20 minutes.  He 
described the tinnitus as loud and annoying.  He attributed 
the tinnitus to an acoustic trauma in service, and the 
examiner said, "however, there is no information to support 
hearing loss from his service activities."  "It is as 
likely as not that the many years of noise exposure after the 
service are more likely to be related to this condition of 
tinnitus and hearing loss at the present time."  

In June 2001, the veteran submitted copies of contemporaneous 
letters written by him to his family members from 1944 to 
1945.  Therein, he described how he "managed to stay on the 
front lines" all of the time while he was stationed in 
Germany, and that on the front "shells (were) flying both 
ways and fighting like hell; " among other contemporaneous 
entries.  

A VA outpatient treatment record in June 2001 showed that the 
veteran had difficulty hearing.  He was referred for an 
audiology examination later that month, at which time he 
reported decreased hearing since World War II when he was 
around bombing.  He also had noise exposure as a carpenter.  
He reported having tinnitus and vertigo.  The results were 
mild/moderate sloping to severe sensorineural hearing loss, 
with mildly impaired word recognition, for the right ear.  
For the left ear, the results were mild sloping to severe 
sensorineural hearing loss, and moderately impaired word 
recognition.  

In September 2001, the RO was again informed that the 
veteran's record was considered fire related and that 
information requested could not be reconstructed.  This was 
in response to the RO's inquiry for the veteran's Personnel 
File. 




In a lay statement received in June 2002, the veteran's wife 
reported that he heard ringing and buzzing in his ear, and 
that he was unable to hear normal voices, the television or 
the doorbell.  


Criteria

The United States will pay compensation to any veteran 
disabled by disease or injury incurred in or aggravated by 
active military service, who was discharged or released under 
conditions other than dishonorable from the period of service 
in which the disease or injury was incurred, provided the 
disability is not the result of the person's own willful 
misconduct.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2002).

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

A disability may be service-connected if it results from an 
injury or disease incurred in, or aggravated by, military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (2002).

Notwithstanding, service connection may be granted for 
disease that is diagnosed after discharge from military 
service, when all of the evidence establishes that such 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2002); see Cosman v. Principi, 3 Vet. App. 303, 305 (1992).




Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2002).  To show chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

The CAVC has also reiterated that, alternatively, either or 
both of the second and third elements can be satisfied, under 
38 C.F.R. § 3.303(b) (2002), by the submission of (a) 
evidence that a condition was "noted" during service or 
during an applicable presumption period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology.  
McManaway v. West, 13 Vet. App. 60, 65 (1999) (citing Savage 
v. Gober, 10 Vet. App. 488, 495-97).

The CAVC has further determined chronicity was not 
demonstrated when the sole evidentiary basis for the asserted 
continuous symptomatology was the sworn testimony of the 
appellant himself and when "no" medical evidence indicated 
continuous symptomatology.  McManaway, 13 Vet. App. at 66.

In Voerth v. West, 13 Vet. App. 117 (1999), the CAVC held 
that the appellant had not submitted medical evidence 
providing a nexus between an in-service injury and a current 
disability.  The CAVC held that where a claimant's personal 
belief, no matter how sincere, was unsupported by medical 
evidence, the personal belief cannot form the basis of a 
claim.



The CAVC stated that it clearly held in Savage that Section 
3.303 does not relieve a claimant of the burden of providing 
a medical nexus.  Rather, a claimant diagnosed with a chronic 
condition must still provide a medical nexus between the 
current condition and the putative continuous symptomatology.  
Until the claimant presents competent medical evidence to 
provide a relationship between a current disability and 
either an in-service injury or continuous symptomatology, the 
claimant cannot succeed on the merits of the claim.  Voerth, 
13 Vet. App. at 120.

Where a veteran is a combat veteran, satisfactory lay or 
other evidence of injury consistent with the circumstances of 
his service must be accepted by the Secretary as proof of 
service incurrence, unless rebutted through clear and 
convincing evidence.  38 U.S.C.A. § 1154(b); Collette v. 
Brown, 82 F.3d 389 (Fed. Cir. 1996); Caluza v. Brown 7 Vet. 
App. 498 (1995).

The benefit of the doubt rule applies to determinations of 
whether a veteran engaged in combat with the enemy.  If there 
is a balance of positive and negative evidence, the issue 
must then be resolved in the veteran's favor.  VAOPGCPREC 12- 
99; Gaines v. West, 11 Vet. App. 353, 359 (1998).

If not shown in service, service connection may nevertheless 
be granted for sensorineural hearing loss if shown disabling 
to a compensable degree during the first post service year.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.307, 3.309 (2002).

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2002).

38 C.F.R. §3.385, although prohibiting an award of service 
connection where audiometric test scores are within the 
established limits, does not prevent a veteran from 
establishing service connection on the basis of post-service 
evidence of hearing loss related to service when there were 
no audiometric scores reported at separation from service.  
See Ledford v. Brown, 3 Vet. App. 87 (1992).

When hearing loss is not initially manifested during service 
or within the presumptive period, "direct" service connection 
may also be established by evidence demonstrating that the 
disease was in fact incurred or aggravated by service.  See 
Hensley v. Brown, 5 Vet. App. 155 (1993).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2001).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107.


Analysis

Preliminary Matter:  Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the VCAA, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  




Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supercedes the decision of 
the CAVC in Morton v. West, 12  Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well-grounded.

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet filed as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2002).  

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  

The portion of these regulations pertaining to the duty to 
notify and the duty to assist are also effective as of the 
date of the enactment of the VCAA, November 9, 2001.  66 Fed. 
Reg. 45,620, 45,630-45,632 (August 19, 2001) (now codified at 
38 C.F.R. § 3.159).

Judicial case law is inconsistent as to whether the new 
statute is to be given retroactive effect.  The CAVC has held 
that the entire VCAA potentially affects claims pending on or 
filed after the date of enactment (as well as certain claims 
that were finally denied during the period from July 14, 
1999, to November 9, 2000).  See generally Holliday v. 
Principi, 14 Vet. App. 280 (2001); see also Karnas v.  
Derwinski, 1 Vet. App. 308 (1991).  

That analysis would include cases that had been decided by 
the Board before the VCAA, but were pending in the CAVC at 
the time of its enactment.  

However, the United States Court of Appeals for the Federal 
Circuit (CAFC) has recently held that only section 4 of the 
VCAA (which eliminated the well-grounded claim requirement) 
is retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.  See Dyment v. Principi,  287 F.3d 
1377 (Fed. Cir. 2002); Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002) (stating that Dyment "was plainly correct").

Although the CAFC appears to have reasoned that the VCAA may 
not retroactively apply to claims or appeals pending on the 
date of its enactment, it stated that it was not deciding 
that question at this time.  In this regard, the Board notes 
that VAOPGCPREC 11-00 appears to hold that the VCAA is 
retroactively applicable to claims pending on the date of its 
enactment.  Further, the regulations issued to implement the 
VCAA are expressly applicable to "any claim for benefits 
received by VA on or after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that 
date but not decided by VA as of that date."  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  

Precedent opinions of the chief legal officer of the 
Department, and regulations of the Department, are binding on 
the Board.  38 U.S.C.A. § 7104(c) (West Supp. 2002).  
Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment. 

The Board notes that the duty to assist has been satisfied in 
this instance.  The RO has made reasonable efforts to obtain 
evidence necessary to substantiate the veteran's claims, 
including any relevant records adequately identified by him 
as well as authorized by him to be obtained.  38 U.S.C.A. 
§ 5103A (West Supp. 2002); see also McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 
344 (1996), aff'd sub nom. Epps v. Gober, 126 F.3d  1464 
(Fed. Cir. 1997).


The veteran was afforded several VA examinations in 
accordance with his claims for service connection for hearing 
loss and tinnitus.  In a May 2001 letter to the veteran, and 
a May 2002 Statement of the Case, the RO provided the veteran 
with the new and codified duty to assist regulations as set 
forth in 38 C.F.R. § 3.159 (2002).  In other words, the RO 
clearly demonstrated that it had fully considered and applied 
the new law to the veteran's claims.  All indicated private 
and VA treatment records have been obtained for the record 
and discussed in detail in the factual background section of 
this decision.  

The Board is of the opinion that to the extent possible, 
there is sufficient medical evidence on file to permit a 
determination of the issues on appeal.  See 38 U.S.C. 
§ 5103A(d) (West Supp. 2002).

Again, the veteran was notified in the Statement of the Case 
of the requirements of the VCAA, in that he was advised of 
the evidence required to establish entitlement, indicating 
what additional evidence was required to be submitted in 
support of his claims.  Such notice sufficiently placed the 
veteran on notice of what evidence could be obtained by whom 
and advised him of his responsibilities if he wanted such 
evidence to be obtained by VA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  As noted above, the RO showed that 
it had fully considered the provisions of this new law and 
had adjudicated the veteran's under such provisions.

In light of the above, the Board finds that the duties to 
notify and to assist have been satisfied.  38 U.S.C.A. § 5103 
(West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (August 29, 
2001) (now codified at 38 C.F.R. § 3.159(b)).

The Board is satisfied that all relevant facts have been 
adequately developed to the extent possible; no further 
assistance to the veteran in developing the facts pertinent 
to his claims is required to comply with the duty to assist 
him as mandated by the VCAA.  38 U.S.C.A. § 5103A (West Supp. 
2002).  

At this juncture, it is again noted that the veteran's 
service medical records are not available for review.  
Specifically, in an attempt to obtain his service medical 
records development was undertaken to the Service Department.  
A reply of June 1995 noted service medical records were not 
available due to possible fire-related reasons.  This 
indicates that the veteran's service medical records, if in 
the possession of the National Personnel Records Center 
(NPRC), were likely destroyed in a fire at the NPRC in 1973.  

The veteran was requested to complete a form to prompt an 
additional search.  On a NA Form 13055, the veteran only 
listed treatment in service in December 1944 for a back 
condition.  Subsequent reply from the Service Department 
notes morning reports of the 725th Field Artillery Battalion 
Battery "C" failed to show any remarks pertaining to the 
veteran during the period November to December 1944.  The 
sick reports of the cited organization were not on file for 
that period.

Additionally, the veteran has been given the opportunity to 
testify at a personal hearing in November 1999 and to direct 
the attention of the RO to evidence which he believes is 
supportive of his claim, and the RO, as noted above, has 
expanded the record accordingly by obtaining and associating 
with the claims file any additional evidence mentioned by the 
veteran to the extent possible.  See Quartuccio, supra.

As evidenced by the RO development and adjudication of the 
issue currently on appeal, VA has notified the veteran of the 
information and evidence necessary to substantiate his 
claims.

Lastly, the Board notes that this is not a case in which the 
VCAA has been applied in the first instance.  See generally 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  The RO 
considered VCAA in association with the Statement and 
Supplemental statement of the case.  

As discussed above, the Board has reviewed the evidence of 
record and determined that all notification and development 
actions required by the new law and the implementing 
regulations have been completed in full.
In the circumstances of this case, further development would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case, such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet.  App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).


Service Connection

The veteran's service medical records have been destroyed by 
fire and are therefore unobtainable for purposes of 
consideration for VA compensation.  In lieu thereof, the 
veteran has presented contemporaneous letters from himself to 
his family members, dated in 1944 and 1945, showing his 
involvement in World War II as a mechanic on the front lines.  
He has presented testimony at a personal hearing in November 
1999.  His wife has testified on his behalf and submitted a 
lay statement attesting to his hearing disorders.  He 
maintains that noise exposure during his military service 
caused the onset of his hearing loss and tinnitus.  

It is well to recall at this time that the RO conceded the 
veteran's status as a combat veteran when it granted 
entitlement to service connection for PTSD based on conceded 
stressors related to combat experience.  In the veteran's 
case at hand, there is competent medical authority of record 
linking his hearing loss and tinnitus to noise exposure in 
the combat environment.

The Board recognizes that there is a heightened obligation to 
assist a claimant in the development of his case, a 
heightened obligation to explain findings and conclusions and 
to consider carefully the benefit of the doubt rule in cases, 
such as in this situation, in which records are presumed to 
have been or were destroyed while the file was in the 
possession of the government.  O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991).  This mandate is carried out fully in 
the analysis of this case.

As a lay person, the veteran is competent to provide 
probative evidence regarding an injury or symptoms.  Since 
the veteran's medical records have been destroyed, there are 
no in-service audiometric tests that would provide objective 
findings of lost hearing acuity.  The Board will resolve any 
doubt about the claimed onset of hearing loss and tinnitus in 
the veteran's favor.  See 38 U.S.C.A. § 5107(b).  Thus, the 
lay evidence supports an onset of hearing loss and tinnitus 
during his military service. 

A review of the VA audiometric testing of March 1992, October 
2000, and June 2001 indicate that the veteran has a 
recognizable bilateral hearing loss for VA purposes under the 
provisions of 38 C.F.R. § 3.385.  The reported findings 
consistently and clearly show an auditory threshold of 40 
decibels in at least one frequency in each ear and speech 
recognition scores less 94 percent in each ear.  38 C.F.R. 
§ 3.385.

It is conceded by the Board, that based on the veteran's 
military occupational specialty of motor transportation and 
duties involved therein, he was exposed to significant noise 
from artillery and bombing.  The VA examiner of October 
2000 opined that the veteran's bilateral hearing loss and 
tinnitus were the result of post-service, not inservice, 
acoustic trauma.  The veteran's private doctor opined that 
his bilateral hearing loss and tinnitus were the result of 
military service related to trauma from artillery duties.  
Both opinions, by the very nature of the fact that all 
service medical records have been destroyed, are somewhat 
speculative.  However, the Board finds that the private 
medical opinion in combination with the lay evidence is 
sufficient to establish that the current hearing loss and 
tinnitus is related to military service.

The VA examiner's opinion in October 2000 cannot be used to 
negate the private medical opinion of record, because both 
the VA examiner and the private examiner are in the same 
position when it comes to making a decision based on an 
incomplete record.  

Based upon the same knowledge of the veteran, each examiner 
happened to come to different conclusions.  The private 
examiner provided a nexus to service for the veteran's 
current hearing disabilities, and the VA examiner did not.  
Thus, the Board finds that the evidence supports a nexus 
between the veteran's in-service noise exposure and his 
current bilateral hearing loss and tinnitus.  Under such 
circumstances, service connection must be awarded.

Based on the above analysis, the Board finds that the 
evidence has established that the veteran's current bilateral 
hearing loss and tinnitus is the result of his in-service 
noise exposure.  Therefore, his bilateral hearing loss and 
tinnitus must be found to be service-connected.  In reaching 
this decision, the Board considered the doctrine of 
reasonable doubt and resolved all such doubt in the veteran's 
favor.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.

Entitlement to service connection for tinnitus is granted.



			
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

